Citation Nr: 1456853	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total disability rating based on individual unemployability (TDIU), prior to September 18, 2012.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (BVA) is from July 2007 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the case was remanded to the Board to schedule a Travel Board hearing, which was later held in October 2014 before the undersigned.  A transcript of this hearing is of record.

Additional evidence was received in October 2014 and the Veteran's attorney waived initial RO consideration.


FINDINGS OF FACT

1.  During the Travel Board hearing, the Veteran and his attorney expressly withdrew the appeal seeking an initial rating in excess of 70 percent for PTSD.

2.  The Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment from July 19, 2002 to September 17, 2012.



CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a substantive appeal for an initial rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria are met for the grant of a TDIU from July 19, 2002 to September 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Since the decision below dismisses the appeal for an initial higher rating for PTSD, it is unnecessary to discuss VCAA compliance with regard to this issue since any error is harmless.  Regarding entitlement to a TDIU prior to September 18, 2012, at the September 2014 hearing before the Board, the Veteran's attorney stated that  the award of an effective date in July 2002 for a TDIU would be a complete grant of the benefit sought on appeal.  As the Board herein awards that benefit, it is also unnecessary to discuss VCAA compliance with regard to this issue.

Increased Rating

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id. 

During the September 2014 Travel Board hearing, the Veteran's attorney verified with the Veteran that his appeal for an initial higher rating for PTSD was being withdrawn.  See Virtual VA hearing testimony document, page 2.  Since the claim is withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning this claim and the Board does not have jurisdiction to review it.  Consequently, the appeal is dismissed.


Entitlement to a TDIU prior to September 18, 2012

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

The Veteran's only service-connected disability is PTSD, which has been evaluated as 70 percent disabling since April 9, 2001.  Therefore, the schedular criteria for consideration of a TDIU have been met, meaning he does not have to resort to the special extra-schedular provisions of § 4.16(b).  Notably, a TDIU already has been granted as of September 18, 2012, so only the period prior to that date is at issue.  

As noted previously, the TDIU claim was tied to the increased rating claim.  In Rice, the Court held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the TDIU claim either is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).

Although the TDIU claim was not expressly raised until April 2013, there was evidence received in July 2003 that indicates the Veteran should not work due to his PTSD, so it is a derivative of the increased rating claim.  See Medical Treatment Record, non-government, received July 28, 2003 in VBMS.

An effective date of September 18, 2012 was established for the grant of a TDIU based on the findings of a VA examination conducted on that date even though the examiner indicated in an addendum that the Veteran was not unemployable due to PTSD.

At his hearing, the Veteran reported that he has not worked since July 19, 2002, so TDIU should be effective as of this date.  Upon review of the record, the Board agrees.  

A March 2001 private evaluation was conducted while the Veteran was still employed.  At that time, he reported having a severe problem with being angry and feeling like he was on "pins and needles".  He also had a sleep disorder, and was hypervigilant and a perfectionistic with intrusive and ruminating thoughts about Vietnam every night.  The evaluation indicated he had a problem working with his coworkers and that he had worked at a disposal site for the past 20 years.  His history also indicated that after service he had to get jobs where he primarily worked alone.  Prior employment included working as a janitor, at mills, as an ice cream maker, a garbage man, and construction repair work.  See Medical Treatment Record - Non-government, received April 9, 2001.

A June 4, 2002 VA mental health record, closer to when the Veteran stopped working, shows he reported working out in the open, which was scary for him as he thought about how easy it would be for someone unknown to shoot him.  He reported having an exaggerated hyper startle response and he often felt apprehensive for no reason.  He also felt ineffective and had problems getting motivated.  The Veteran described his mood as depressed, but that he felt less "out of control".  He was usually anxious, his thoughts seemed to race at times and he "doesn't do crowds."  The Veteran reported that his anger came up "fast and explosive" and then "it's over".  Irritability was lessened on medication and his wife confirmed his temper was more in control.  He rated his current level of depression as a 6 on a 1-10 scale with 10 being the most depressed he has been.  The GAF was 50.  See Virtual VA CAPRI record in VBMS.

Symptoms reported in February and April 2003 are similar to symptoms he reported while he was employed.  In this regard, he reported having an exaggerated hyperstartle, frequent apprehensive feelings for no reason, feeling ineffective, and problems getting motivated.  His mood was depressed, but he felt less "out of control".  He still avoided crowds and there was no change in his anger outbursts and level of irritability.  Celexa did not work as well and his previous medication.   He was not socializing and was not having as many anger problems since he has not been working.  The GAF score was 50.  

The July 2003 statement indicates the Veteran had been in a Vet Center PTSD readjustment program and that he had severe depression, moderate anxiety, and isolated extensively especially since being out of work due to a back injury.  He continued to display intense angry reactions and socially inappropriate problem solving.  He disassociated several times a day and did not know where he was or how he got there.  He was strongly encouraged to get out of the work force to reduce his stress level and be in his own controlled environment.  Multiple health problems were exacerbating his PTSD.  The GAF score was 41.  See Medical Treatment Record Nongovernment in VBMS received July 28, 2003.

In August and November 2003, he describes his mood as depressed, but he did feel less depressed with the increased dose of Celexa.  He rated his current level of depression at between a 5 and 6.  He was verbal, articulate, coherent, and spontaneous.  He was still not working and he was staying in control.  Being out of work had been good for him without the extra pressure of the job.  He could process abstractly, and judgment, insight, and memory were intact.  The GAF score was 50.  See Virtual VA CAPRI in VBMS, pages 154 and 155.

VA treatment records from February to October 2004 indicate an improvement in symptoms and GAF score.  He reported his mood had been good and that he felt how he was supposed to feel most of the time.  His mood was upbeat, and insight and judgment were intact; his GAF scores were 60.  Event when an increase in symptoms was noted, the assessment was that he had mild PTSD symptoms.  See Virtual VA CAPRI in VBMS, page 148, 150, and 151.

In December 2004 he had an annual increase in symptoms around the holidays and the GAF score was 50.  See Virtual VA CAPRI in VBMS, page 146.

In March 2005, he continued to have a series of stressors and he complained of a generally depressed mood.  His PTSD was at or near baseline and his GAF score was 52.  See Virtual VA CAPRI in VBMS, page 144.

In June 2005, his symptoms increased in anticipation of talking about his military experiences during a hearing.  He had more problems with concentration and irritability.  His GAF score was 50.  By September 2005, the hearing was over and his symptoms returned to baseline.  However, as the date for a determination neared his symptoms increased again.  His GAF score was 47.  See Virtual VA CAPRI in VBMS, pages 143 and 135

In December 2005, he was noted to have another stressor having endured Hurricane Wilma while vacationing in Cancun.  His anxiety level continued to be high since then, but he still did his routine chores such as shopping even though he found it much more difficult to tolerate slow lines at stores, etc.  His GAF score was 55.  His symptoms were noted to have returned to baseline in June 2006.  He was golfing and socializing with a new friend.  See Virtual VA CAPRI in VBMS, pages 134 and 127.

He reported only minimal symptoms of PTSD in December 2006 and his dysthymia symptoms were intermittent.  He denied ongoing periods of depression and endorsed occasional mild irritation.  He had more of a chronic problem with concentration, which was relatively mild and could be largely addressed by keeping lists.  His GAF score was 75.  See Virtual VA CAPRI in VBMS, page 125.

On June 2007 VA examination report Dr. F. reviewed certain documents such as VA medical records, the Board's November 2005 remand, June 2005 hearing transcript, July 2003 letter, June 2002 assessment, a March 2001 assessment, and a March 2001 PTSD questionnaire that the Veteran completed.  He noted that the Veteran reported being married twice; the second marriage began in 1980 and continued to the present.  He had varying degrees of contact with his children and step-children that ranged from little and no contact to contact 5 to 6 times a week.  He had 2 close friends and had contact with them once or twice a week.  There was a third person with whom he primarily played golf.  His employment history since 1970 was detailed as were the reasons for leaving a job.  Of the 7 jobs noted, he was terminated from one for missing work and one for drinking heavily.  Three positions he left on his own; 1 was due to feeling uncomfortable in the work environment and the other 2 were for a better job.  The last 2 jobs he left due to back problems.  He was currently receiving Social Security disability benefits for back problems.

The examiner noted that the Veteran appeared well groomed and had good hygiene; there was no evidence with difficulties with activities of daily living.  He was cooperative and gave thoughtful answers to questions.  Eye contact was good and speech was normal.  His mood was initially anxious and his affect was blunted.  He scored a 29 on the BDI 2, which was the bottom of the severe range, but this was possibly a reaction to the examination since he had been reporting significant improvement in anxiety and depression to his psychiatrist in the last year.  Panic attacks occurred in response to unexpected noises that ranged from twice a month to twice a week.  The impact of the attacks on his function led him to stop what he was doing for 10 to 15 minutes.  Reality testing suggested some difficulty with complex verbal abstract reasoning and intrusive thoughts related to PTSD, but his capacity for academic achievement was estimated to be in the average range.  Immediate memory was adequate; insight and judgment were good.  His impulsivity rating was low.  The Veteran had very frequent symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty staying on track or problems with paying attention, looking for danger or preparing for it when and where most others are not doing so, and more easily startled than most people by such things as loud noises.  He seemed to contain the expression of his irritability quite well even though it was internally quite distressing and he functioned pretty well in spite of only getting 5.5 hours of sleep a night.  The Veteran rated his distress from all of his symptoms on a 7-point scale with 7 being they bothered him so much he could not function.  He rated his distress as 3 on a good day and 5 on a bad day. 

There was some amount of marital discord due to the Veteran's irritability.  He had close friends but avoided crowds and spent much of his spare time in meaningful and satisfying ways.  Panic attacks were reasonably infrequent and not globally impairing.  There was no evidence of vocational impairment except that he would not consider retraining for another job since he can no longer continue with his previous employment due to his back injury.  The Veteran indicated that he did not realize that it was so hard for him to cope with the day-to-day stress of employment due to his PTSD until he was off work for several years.  The low stress environment even with the pain he was experiencing seemed to have reduced his anxiety level considerably because there was less perceived threat at home than in the workplace.  Dr. F. opined the Veteran's PTSD was moderate in severity with related mild functional impairment.  His intrusive thoughts, nightmares, anxiety in public, and panic attacks seemed to be his most troubling symptoms.  Since the depression and anxiety symptoms had been much better in the last year, the examiner believed the more severe symptoms the Veteran reported were situational and related to the fact that he had the PTSD examination.  A September 2005 VA treatment record indicated that this has happened before.  He concluded that dysthymic disorder, secondary to PTSD, was in at least partial remission.  The GAF score was 70.

In November 2010, Dr. A. P. noted that the Veteran's treatment records since 2001 were reviewed.  She stated that treatment records from 2001 to 2005 primarily show GAF scores in the range of 50 to 55 and that a consistent record of PTSD symptoms were indicated such as excessive startle, daily intrusive thoughts, panic attacks, and regular nightmares.  These symptoms were exacerbated in times of increased emotional or daily stressors.  The GAF scores appeared to be very accurate given his level of debilitation with PTSD symptoms, level of depression, poor social functioning, and low coping skills.  The GAF rating at this range describes moderate to severe impairment in social and occupational functioning and generally indicates anxiety and depression symptoms.  The Veteran's records reflected a consistency of symptoms that warrant a GAF score in the 50-55 range.

She noted that the Veteran showed more stability in his overall functioning level in 2006 as documented by Dr. S. who the Board notes was the Veteran's treating VA psychiatrist at the time.  This improvement contributed to Dr. F.'s assessment in June of 2007 that the Veteran's GAF rating was 70.  The Veteran had not worked for several years, which likely accounted for some of his improvement in his symptoms as he did not have to cope with everyday work stressors.  It is common for symptoms of Axis 1 disorders, such as PTSD or depression to decrease without the stress of working.  Dr. F. stated there was no evidence of vocational impairment and assigned a GAF score of 70, which indicates mild functional impairment.

The private psychologist noted that a GAF score has 2 components; the first part covers symptom severity and the second part covers functioning.  She added that Dr. S indicated one month later in July of 2007 that the Veteran's symptoms intensified after going off his psychotropic medications.  He reported increased nightmares, more severe panic attacks, disrupted sleep, and increased intrusive thoughts.  His depression symptoms increased as did his overall distress.  This indicated to A. P that the Veteran's functioning level was very fragile and very affected by an increase in symptoms.  Therefore, though the Veteran's symptoms improved in 2006-07, his functioning level did not stabilize.  Therefore the GAF of 70 would not have been accurate in July of 2007.  A more appropriate rating would be 55 or lower.  See VBMS Medical Treatment Records Non-government records received December 2010.

On September 2012 VA examination, the Veteran reported and wife confirmed that their marriage is more stressful today than at the time of the last examination with increased irritability, angry outbursts, and road rage.  His symptoms were depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly ore less often, chronic sleep impairment, impairment of short- and long-term memory, retention of only highly learned material, while forgetting to complete tasks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner noted that all of the Veteran's PTSD symptoms have, by his report and as substantiated by his wife, gotten significantly worse.  He is unable to sleep most nights, highly irritable, subject to road rage, increased suicidal ideation.  The Veteran's depressive symptoms, while present, were best accounted for at this time by his PTSD diagnosis.  

Dr. G's May 2013 addendum to his earlier September 2012 VA examination report essentially stated that since he had not found the Veteran's PTSD to be productive of total occupational and social impairment at the time of the last examination and that without the benefit of additional clinical and social information since then his opinion was that the PTSD symptoms did not render the Veteran unable to secure or maintain substantially gainful employment.  He also added that GAF scores from 2006 and 2007 definitely were not indicative of an inability to work.  See Virtual VA CAPRI records on VBMS, page 1.

In June 2013, Dr. A. P. noted that in her previous statement the following two conclusions were made: 1) In July of 2007 the Veteran's GAF score of 70 was inaccurate given his prior GAF scores and the documentation of his lack of stabilization; 2) that if the Veteran were ever to return to conditions of day to day employment his GAF score would likely be re-evaluated to the 50-55 range because of the effect of daily stressors on his functioning level.  See VBMS Medical Treatment Record non-government, received July 2013.

She reviewed the VA examiner's September 18, 2012 report with his May 7, 2013 addendum and reviewed her previous report and notes.  She disagreed with the VA examiner that the Veteran's PTSD symptoms did not render him unable to secure or maintain substantially gainful employment.  The Veteran's symptom profile and history of functioning show that he would only be able to maintain marginal employment.  Specifically, with the number of accommodations that would have to be given to him his monthly earnings would be under the poverty level for one individual (approximately $800/month).

She based this opinion from her review of the records as well as noting under item #4 section 2 of the VA examiner's report, he notes that the Veteran has "intermittent inability to perform activities of daily living, including maintenance of minimal personal. hygiene."  This description of impairment regarding daily living activities indicates that he would not be able to have consistency and adequate flexibility as to when he could report to work. Secondly, the VA examiner noted that the Veteran has impairment of short and 1ong-term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and therefore could not do any type of employment except the most basic and simple tasks.  Also the Veteran would need to be in an environment with minimal supervision and minimal to no interaction with coworkers as well as no contact with the public.  The Veteran had difficulty adapting to stressful circumstances in a work setting, as the VA examiner indicated, and he had difficulty establishing or maintaining relationships with co-workers as he tended to be highly suspicious.

Taken together, she concluded that the Veteran's opportunity for employment from 2002 to the present were as follows: 1) his wages or salary would only be at minimum wage (currently $8.90 per hour) and if he could find an employer who would allow him set his own hours (show up for work when he felt able), leave work when he was stressed, and was able to work relatively alone with no supervision, she agreed he would be able to work 20 hours per weeks.  Based on those conditions she estimated Mr. [redacted] would earn approximately $800 per month.

In August 2013 another VA psychologist reviewed the file and noted the Veteran was assigned a GAF of 70 on an initial VA examination in 2007.  Dr. D. S. noted the Veteran had not worked since 2002 and that this was related to a back injury and subsequent surgery.  In 2007, the Veteran reported relatively mild symptoms of PTSD including mild difficulty with irritability and difficulty sleeping.  He did report having panic attacks in response to loud noises about twice a month.  He indicated that the assigned GAF of 70 in the July 2007 VA examination was a high estimate and the GAF was most likely 60.  The Veteran completed another VA examination in September 2012 and at that time he was diagnosed with ongoing PTSD and assigned a GAF of 50, which indicated serious symptoms.  On that examination the Veteran was noted to have few friends and suicidal ideation.  He also was noted to have memory impairment, angry outbursts, difficulty following complex instructions and at times difficulty maintaining activities of daily living.  

He indicated that Dr. A. P's file review conducted in June 2013 contains an opinion that the Veteran would only be able to maintain marginal employment based on the symptoms noted in the C&P exam September 2012.  The file review did not take into account the Veteran was disabled in 2002 due to back pain.  Dr. D. S. agreed the Veteran would only be able to maintain marginal employment which is sedentary, part time and involves little interaction with others.  The veteran's work schedule most likely would need to variable and allow the Veteran time off when needed.  It is most likely the Veteran's severe occupational impairment began after 2007 due to his relatively mild symptoms noted in the 2007 VA examination.

Dr. A. P, provided an addendum in September 2014 based on a review of her prior reports and additional medical evidence.  With regard to Dr. D. S's June 2013 opinion.  She disagreed with Dr. D.S's opinion that the Veteran became unemployable some time after 2007 and indicated he failed to address the entire history of the Veteran's struggle with his disability.  Her November 2010 report concluded the VA examination in 2007 inaccurately described improvement in relation to the Veteran's true level of functioning, which was particularly important given the documentation of his treatment between 2001 and 2005 and treatment after the July 2007 VA examination, including the September 2012 VA examination.  In isolation the examination would be valid but in viewing the entire record of treatment, a sustained improvement was not demonstrated given he was not working during the entire time period.  She indicated it was important to note that the Veteran was not working in July 2007 and so he was not subject to the daily stressors of employment.  Dr. A. P. believed there were significant limitations to the Veteran's ability to work such that his employment would have to be part-time, unskilled, minimum wage, and contain a significant number of accommodations.  See Medical Treatment Record - Non-government, received October 21, 2014.

Upon review of the evidence of record, it appears that the Veteran's symptoms of PTSD have somewhat waxed and waned over the years.  He was able to maintain his long-term employment until July 2002, at which time he retired due to a work-related back injury rather than PTSD.  However, a July 2003 statement contains an indication the Veteran may have been too impaired to work as a result of his PTSD.  The low GAF score of 41 and disassociation symptom are strong evidence that the Veteran was not capable of employment at that time.  Thereafter, there are conflicting medical opinions on whether the Veteran was able to maintain substantially gainful employment due to PTSD prior to September 18, 2012.  Resolving any doubt in the Veteran's favor, the Board finds that a TDIU is 

warranted, as of July 19, 2002, the day that the Veteran stopped working, until September 17, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

The appeal for a rating in excess of 70 percent for PTSD is dismissed.

A TDIU is granted from July 19, 2002 to September 17, 2012.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


